UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
Ladarrius Mertell Sanders, ) CASE NO.: 1:17CV1950
)
Petitioner, ) JUDGE JOHN ADAMS
)
)
)
Warden David Marquis, ) ORDER AND DECISION
)
Respondent. )
)

The Court has examined the Report and Recommended Decision of the Magistrate Judge
submitted in this matter on October 31, 2019. Doc. 13. Upon due consideration, and no
objections having been filed by the parties, the Court adopts the Report and recommended findings
and conclusions of the Magistrate Judge and incorporates them herein. Therefore, it is ordered
that petition is hereby DENIED.

Pursuant to 28 U.S.C § 1915(a)(3), the Court certifies that Petitioner may not take an appeal
from the Court’s decision in good faith, and that there is no basis upon which to issue a certificate
of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

IT IS SO ORDERED.

Date: December 12. 2019 /s/ John R. Adams
JUDGE JOHN R. ADAMS
UNITED STATES DISTRICT JUDGE

 
